Citation Nr: 0502031	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  97-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the RO wherein, 
inter alia, service connection for a psychiatric disorder to 
include PTSD was denied.  

The case was remanded by the Board to the RO in May 1998 and 
August 2000 for additional development of the record.


FINDING OF FACT

The competent medical evidence of record is in relative 
equipoise as to whether the veteran's bipolar disorder with 
partial PTSD syndrome was incurred in or aggravated by 
service.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, bipolar disorder with partial PTSD syndrome was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disorder to include PTSD.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of the new regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim.  Moreover, in light of the complete grant of benefits 
on appeal, additional discussion regarding compliance with 
the VCAA is not necessary.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

If a chronic disorder, such as a psychosis, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d) (2004).

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 U.S.C.A. § 
1111 (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

Establishing service connection specifically for PTSD 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 
10 Vet. App. 128, 138 (1997).

The version of the regulation in effect at the time the 
veteran initially filed his claim for service connection for 
post traumatic stress disorder required a "clear" diagnosis 
of post traumatic stress disorder; however, that requirement 
has since been eliminated.  38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat related stressors.  Doran v. Brown, 
6 Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.

When the claimed stressor involves allegations of personal 
and/or sexual assault, VA recognizes that veterans claiming 
service connection for disability due to such stressors face 
unique problems documenting their claims.  Personal assault 
is an event of human design that threatens or inflicts harm.  
Although these incidents are most often thought of as 
involving female veterans, male veterans may also be 
involved.  These incidents are often violent and may lead to 
the development of PTSD secondary to personal assault.  VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999) (hereinafter M21-1).  Because assault is an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
Therefore, alternative evidence must be sought.  The M21-1 
includes a sample letter to be sent to the veteran, asking 
him or her to provide detail as to any treatment he had 
received, any family or friends he had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999); see also YR 
v. West, 11 Vet. App. 393 (1998) ('5.14 is a substantive rule 
and the equivalent of a VA regulation').

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the-
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship. 
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part III, 5.14(8).

Whether or not it is determined that the veteran's bipolar 
disorder with partial PTSD syndrome was first manifest during 
service, or whether it pre-existed service and was perhaps 
aggravated therein, it is the Board's responsibility to 
determine whether a preponderance of the evidence supports 
the claim or whether the evidence is in relative equipoise, 
with the veteran prevailing in either event, or whether there 
is a preponderance of evidence against the claim, in which 
case the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  The 
Board is also mindful that it cannot make its own independent 
medical determinations, and that there must be plausible 
reasons for favoring one medical opinion over another.  See 
Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In the present case, the veteran alleges that he was sexually 
assaulted during childhood, and also asserted that he was 
sexually assaulted during active military service.  A careful 
review of the veteran's service medical records shows that 
the veteran reported on his enlistment physical examination 
that he had, at one time or another, frequent trouble 
sleeping and depression or excessive worry.  He also reported 
that he was currently in good health.  The examiner did not 
note that the veteran had any psychiatric deficiencies.

A June 1969 handwritten progress note indicates that the 
veteran had a history of emotionally unstable behavior in the 
past, with two episodes of uncontrollable anger and 
confinement.  He was experiencing anxiety, despondency, 
insomnia and some anorexia.  He denied well thought out 
suicidal ideation.  The impression was that of emotionally 
unstable personality.  Another handwritten clinical note from 
the same day noted that the veteran reported feelings of self 
destruction  and lack of will to live.  Acute anxiety 
reaction was noted.  

Additional service medical records show that the veteran was 
admitted to a naval hospital that same day with a diagnosis 
of emotionally unstable personality, not due to own 
misconduct, but which was determined to exist prior to 
service.  A July 1969 Medical Board Report found the veteran 
unfit for service due to emotionally unstable personality 
which existed prior to service.  Mental status examination 
revealed a fully oriented but sad appearing young man who 
spoke of intermittent moodiness, poor self-esteem, poor 
judgment and impulsiveness.  Memory and intellect were 
intact.  There was no evidence of delusions, hallucinations, 
or pseudoperceptions.  Although not actively suicidal, the 
veteran spoke of continually involving himself in self-
defeating behavior.  There was no outward sign of psychosis.  
The Medical Board also found that the veteran's emotionally 
unstable personality was not aggravated by service, as 
manifested by fluctuating emotional attitudes, moodiness, 
poor judgment, impulsivity, suicidal attempt and threats; 
external precipitating stress (routine Naval service); marked 
predisposition (history of neuropathic traits, parental 
discord, sickly father figure, poor male identification and 
marginal school record.)

Post-service medical evidence of record include an October 
1988 VA hospital discharge summary noting that the veteran 
had been hospitalized since August 1988 with a diagnosis of 
manic depressive illness.  The discharge summary notes that 
the veteran reported that he began to experience anxiety 
attacks in 1967.  The veteran was discharged on 
Nortriptyline, Lithium Carbonate and Surfak.

The veteran was afforded a VA examination in September 1989.  
The veteran reported recurrent symptoms of severe depression 
with decreased sleep, periods of extreme agitation and 
irritability, extreme weight loss, and occasional visual 
hallucinations.  The veteran noted episodes in between of 
feeling relatively grandiose and wanting to help the world, 
at times emptying his bank account as to all of his funds as 
to treat all his acquaintances to meals.  

The veteran reported that his mental illness probably started 
during childhood, but the first episode of depression that he 
could recall occurred during service in 1968.  The veteran 
reported that during that time, his depression lasted a year 
with symptoms of severe anxiety attacks, feelings of the need 
to commit violence against superiors, severe bouts of 
depression and sadness and cheerfulness, an increase in 
appetite from which he could not stop eating, flight of 
ideation, and very poor concentration.  The veteran reported 
that he was molested at the age of seven by a 15-year old 
girl.  

With regard to stressors during military service, the veteran 
recalled at least two episodes where everyone on his ship 
almost died.  One during an air lift surface of the submarine 
where multiple functions had failed which he felt was due to 
the captain's error, and another episode where there was a 
fire in the afterbattery which had almost totally destroyed 
the submarine.  

Mental status examination revealed a very cooperative, alert 
man, oriented times three, with normal speech, and no 
pressure of activity.  His mood was slightly dysphoric.  His 
affect was appropriate and good.  The veteran's thought 
content was somewhat optimistic that he was continuing to 
improve and his depression of the past year was beginning to 
abate, although he continued to have self-debilatatory 
thoughts.  The veteran denied auditory-visual hallucinations, 
although he noted having lifelong visual hallucinations of 
the sexual molestation throughout his life.  The veteran 
denied suicidal or homicidal ideation, and there was no 
evidence of looseness of association, circumstantiality or 
tangentiality.  The veteran did not seem to be exaggerating 
as to symptoms.  The veteran's orientation was good.  His 
short term memory was three out of three after three minutes.  
There was good repetition of recent presidents, although 
complete absence of memory during severe periods of 
depression or hypomania.  

The examiner concluded that the examination revealed a 
clinical picture of recurrent bouts of severe depression with 
bouts of hypomania or potential mania, probably fulfilling 
full criteria for diagnosis of manic depressive disorder, 
though with present improvement, secondary potentially to 
Tegretol, or due to the cycling out of the most recent 
depression.  The examiner also noted that the veteran had 
some evidence of PTSD secondary to the childhood sexual 
molestation and the multiple stressful experiences in the 
Navy.  The diagnosis was therefore manic depressive illness; 
chronic PTSD, secondary to sexual molestation and Vietnam War 
experiences.  

VA outpatient treatment records from November 1990 refer to a 
diagnosis of bipolar disorder.  

Mental status examination in July 1992 noted a diagnosis of 
bipolar disorder.  The examiner noted that the veteran was in 
a state of hypomania and denied the need for mood stabilizing 
agents.  The examiner pointed out that a chart of his illness 
showed that he had bipolar disorder of increasing severity 
with manic depressive episodes one to two time per year, 
usually preceded by a period of hypomania several months and 
sometimes by a full blown manic episode requiring 
hospitalization.  

The veteran was admitted to a VA hospital in August 1992 with 
a diagnosis of, inter alia, bipolar disorder.  At the time of 
his admission, he was believed to be in a hypomanic state.  

A June 1993 VA clinical note indicates that the veteran was 
seen for evaluation as a walk-in with complaints of 
depression.  He was alert, cooperative and fully oriented.  
Affect was warm and appropriate.  Mood was depressed.  Zung 
depression scale SDS score was 80, indicating severe 
depression.  There were no suicidal or homicidal thoughts and 
no evidence of thought process or content disorder.  There 
were no apparent delusions, no hallucinations admitted.  
Cognition and memory apparently were intact.  The diagnosis 
was that of recurrent major depression, in remission and 
rule-out PTSD.  

Private treatment records from July 1995 also note a 
diagnosis of bipolar affective disorder.  

The veteran was afforded a VA examination in February 1996.  
At the time of the examination, the veteran reported an eight 
month history of a worsening of his symptoms, mainly the 
depressive symptoms, with social isolation and withdrawal, 
decreased sleep, decreased concentration and increased 
eating.  The veteran also reported abrupt mood swings that 
caused problems with his social life.  Mental status 
examination revealed a calm, cooperative man with good eye 
contact, average hygiene and grooming.  There were no 
abnormal movements, no psycho-motor agitation or retardation.  
Speech was normal.  Mood was down and affect was appropriate.  
There was a full range of thought process and content.  The 
veteran denied auditory or visual hallucinations.  There were 
no paranoid delusions or other form of thought disorder; no 
suicidal or homicidal ideation, intent or plan; and no flight 
of ideas or loosening of association.  The veteran was alert, 
oriented times three.  Cognition was within normal limits 
although the veteran reported being disoriented about current 
events at times.  Insight was good, judgment was fair.  The 
diagnosis was that of bipolar disorder.

Pursuant to the Board's May 1998 remand, the RO attempted to 
obtain information from the veteran regarding his alleged in-
service stressors.  The veteran responded in March 1999 that 
he witnessed a life-threatening fire aboard the submarine on 
which he served in 1967.  In addition, the veteran reported 
that an airless surface maneuver disabled the submarine 
occurring sometime in 1967.  The veteran's stressor 
information was sent to the US Armed Services Center for 
Research and Unit Records (USASCRUR) for attempted 
verification.  In a December 1999 response, USASCRUR noted 
that histories describing activities occurring during the 
veteran's tour of duty aboard the submarine on which he 
served indicated that in March 1967, the submarine conducted 
submerged casualty drills to include collision, flooding, 
fire, and training dives.  The training dives resulted in 
casualties.  The history did not mention a fire aboard the 
submarine.  

The veteran was seen at a VA clinic in 2000 and 2001 for 
adjustment of his medications and complaints of depression.  
The diagnosis of bipolar disorder was continued.  

The veteran was afforded a VA examination in October 2003.  
The examiner noted that the veteran was referred for a 
psychiatric examination because he claimed PTSD due to a 
sexual assault in the Navy.  The examiner indicated that he 
thoroughly reviewed the entire claims file, including the 
veteran's service medical records.  The examiner noted that 
the veteran reported that he was twice sexually assaulted by 
other crew members during service and that his psychiatric 
problems resulted soon after the assaults.  The examiner also 
noted that the veteran claimed to have been sexually abused 
at the age of seven.  The veteran reported recurring 
nightmares and flashback experiences if he hears or sees 
anything about a submarine on the news or television.  He 
reported occasional bad memories about sexual assault in the 
Navy.  H also reported problems with anger, irritability, and 
ongoing sleep disturbance.  He also noted that he continued 
to be prone to episodes of depression that may last a day or 
two.  He reported less frequent manic episodes.

On mental status examination, the veteran's appearance, 
attitude and behaviors were generally within normal limits.  
He was cooperative and answered all questions appropriately.  
His speech was relevant, coherent and adequately productive.  
His thought processes were rational and goal-directed.  There 
was no evidence of hallucinations or delusions, of specific 
obsessions, compulsions, phobias or ritualistic behaviors.  
He was fully oriented.  Memory was intact.  Mood was 
generally stable during the examination and there was no 
evidence of marked distress or depression.  Affect was 
appropriate.  

The examiner indicated that based on the results of the 
current evaluation, when all of the information was taken 
into consideration, including interview and observations, 
data and review of the veteran's medical record, a diagnosis 
of a chronic bipolar disorder and a partial PTSD syndrome was 
suggested.  The examiner opined that the veteran's history 
suggested that both conditions were service connected and 
were at least aggravated, if not started, in the military.  
The veteran reported no history of any mental health 
treatment or problems prior to the military.  The examiner 
opined that, in light of the veteran's contentions that his 
psychiatric problems began after he was sexually abused, the 
veteran's bipolar disorder and PTSD were incurred in the 
service, or at least aggravated by the service, and the 
aggravation was as likely as not beyond the natural 
progression of the disease.  Importantly, the examiner 
pointed out the possibility that the veteran's psychiatric 
disorder was misdiagnosed during service in 1969.  The 
examiner stated, 

Indeed, if this veteran never had 
experienced a sexual assault, it is 
possible that a full-fledged bipolar 
disorder and his partial PTSD syndrome 
may not have emerged, at least at their 
current level.  It is my opinion that the 
diagnosis made in 1969 of emotionally 
unstable personality disorder is somewhat 
inadequate.  On its face, this was a 
frequently used, vague, catch-all 
diagnostic term.  The description of the 
veteran's behaviors could clearly be 
consistent with either a bipolar disorder 
or post-traumatic stress disorder.  

The examiner noted that the veteran did not meet all of the 
criteria for PTSD, but that he did experience hyperarousal 
syndrome which did seem to be directly related to his alleged 
sexual assault in the military.  With regard to the veteran's 
bipolar symptoms, the examiner opined that it was at least as 
likely as not that his bipolar symptoms, if not actually 
incurred in the military, were aggravated by the military.  
The veteran denied any history of significant mood swings 
prior to joining the military.  He apparently never had any 
mental health treatment prior to going into the military.  
The examiner noted that if the veteran was otherwise 
predisposed to a bipolar condition, clearly a trauma of a 
sexual assault could bring it out and exacerbate it.  The 
examiner also indicated that it seemed that at least since he 
left the military, he had a history of depressive episodes 
and, perhaps less frequently, hypomanic episodes.  He denied 
any history of psychotic symptoms.  In conclusion, the 
examiner once again reiterated his opinion that the veteran 
did present with a service-connected bipolar disorder and a 
service-connected partial PTSD syndrome with moderate to 
severe functional impairments noted.  

The diagnosis was that of chronic bipolar disorder, most 
recent episode moderately depressed; and partial PTSD 
syndrome with focus on hyperarousal symptoms.  

Subsequent to the October 2003 VA examination, the RO 
attempted to obtain information from the veteran regarding 
his alleged in-service sexual assault stressor.  The veteran 
did not respond to that request.  

In this case, the veteran's examination at induction in July 
1966 was negative for any findings or diagnosis of a 
psychiatric disorder, despite the veteran's notation that he 
had, at some point, had depression and/or excessive worry.  
Then, the veteran reported symptoms of severe depression 
during service in 1969.  Although the veteran had indicated 
that he had previous bouts of depression, he was not 
diagnosed with a psychiatric disorder (that of emotionally 
unstable personality) until he sought treatment in 1969 and 
there is no clear indication that the onset of his illness 
began prior to service.  

Moreover, it was not until the most recent VA examination in 
October 2003 that an examiner explained that the in-service 
diagnosis of emotionally unstable personality may have been 
inadequate and that his symptoms supported an in-service 
diagnosis of manic depressive disorder or bipolar disorder.  
There is no question that the veteran had depressive symptoms 
associated with a psychiatric disorder during service, as 
noted in the Medical Board Report of 1969; and the October 
2003 examiner has opined that the veteran's psychiatric 
disorder in service was incorrectly diagnosed as an 
emotionally unstable personality, when, based on the evidence 
of record at that time, should have been recognized as a 
manic depressive disorder, or bipolar disorder.  The examiner 
explained that the diagnosis of emotionally unstable 
personality disorder is somewhat inadequate, and that on its 
face, was a frequently used, vague, catch-all diagnostic 
term.  The examiner further noted that a description of the 
veteran's behaviors could clearly be consistent with either a 
bipolar disorder or PTSD.  

In other words, it is unclear whether the veteran's bipolar 
disorder pre-existed service, or whether it was aggravated 
therein.  Nonetheless, the competent medical evidence of 
record suggests that the veteran did develop an exacerbation 
of bipolar symptomatology during service and the October 2003 
VA examiner has opined that at the very least, the veteran's 
bipolar disorder was either first manifest in service or was 
aggravated by service.  

The Board has thoroughly reviewed the record and has 
determined that service connection is warranted for bipolar 
disorder with partial PTSD syndrome.  The competent medical 
evidence of record shows that the veteran is currently 
diagnosed with bipolar disorder with partial PTSD syndrome.  
Thus, a current chronic disability is shown by the competent 
medical evidence of record.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Although the veteran himself, as well as service medical 
records, suggest that the veteran's psychiatric disorder pre-
existed service, there are absent any actual diagnosis of, 
findings of, or treatment for mental illness prior to 
service.  While the veteran is competent to testify as to 
symptoms, he is not a medical expert, and as such, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Moreover, and in the alternative, even if the Board found 
that the veteran's bipolar disorder with partial PTSD 
syndrome did pre-exist service, the competent medical 
evidence is in equipoise as to whether the veteran's pre-
existing bipolar disorder with partial PTSD syndrome was 
aggravated during service, beyond the natural progression of 
the disease, due to the claimed sexual assault in service and 
other stresses of the Armed Forces.  It is difficult to 
conclude that there was no increase in severity during 
service when the veteran was asymptomatic at entry to service 
and for more than two years thereafter, at which time he 
became overtly symptomatic to a degree that led to his being 
discharged.

Importantly, the Board must also address the examiner's 
opinion that the veteran's onset, or aggravation of bipolar 
and/or PTSD symptoms began in service specifically as a 
result of a sexual assault in service.  As noted herein 
above, in order to warrant a grant of service connection for 
PTSD in this case, the evidence must show that the veteran 
has a current diagnosis of PTSD based on a verified stressor 
and a competent medical opinion linking the two.  In this 
case, the RO attempted to verify the veteran's stressors, but 
was largely unsuccessful in this attempt, in part because the 
veteran did not provide verifiable information or did not 
respond to the RO's request for information.  

As noted herein above, because assault is an extremely 
personal and sensitive issue, many incidents of personal 
assault are not officially reported, and victims of this type 
of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  In this 
case, although the military evidence of record did not 
document that a personal assault occurred during service, 
this evidence does tend to show that some traumatic event 
occurred in service.  In other words, the service medical 
records tend to corroborate the veteran's assertions that he 
was sexually assaulted in service, simply because the veteran 
demonstrated unexplainable behavioral changes during 1969.  
He sought treatment for depression and anxiety attacks with 
no identifiable reason for the episode, and his change in 
performance led to a medical discharge for what was thought 
to be an emotionally unstable personality.  In addition, the 
veteran appeared to exhibit a disregard for military 
authority, and became paranoid.  The veteran also reported 
that he became anorexic at times.  Moreover, the incorrect 
diagnosis of emotionally unstable personality would also be 
consistent with a veteran who underwent a sexual assault 
during service.  

In sum, the Board finds that the evidence is in relative 
equipoise, and therefore resolves any remaining doubt in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).  Therefore, the Board finds that the evidence is 
sufficient to grant entitlement to service connection for the 
veteran's bipolar disorder with partial PTSD syndrome.


ORDER

Service connection for bipolar disorder with partial PTSD 
syndrome is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


